September 6, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                         AGILE SEISMIC, L.L.C., Appellant

NO. 14-12-00732-CV                         V.

              DYNAMIC GLOBAL ADVISORS COMPANY, Appellee
                   ________________________________

       Today the Court heard appellant's motion to dismiss the appeal from the judgment
signed by the court below on July 17, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Agile Seismic, L.L.C.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.